Citation Nr: 1627245	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  11-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1. Whether an overpayment of nonservice-connected pension benefits was properly created.
 
 2. Entitlement to waiver of recovery of a nonservice-connected disability pension benefits overpayment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from January 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Pension Center at the Regional Office (RO) in Milwaukee, Wisconsin, which terminated the Veteran's nonservice-connected pension payments.  Later in May 2010, the Debt Management Center at the St. Paul, Minnesota RO notified the Veteran of an overpayment debt calculated to be $89,460.00.  The appeal also arises from a July 2010 decision denying a waiver of the overpayment.

Upon further review of his case, including additional evidence submitted by the Veteran, the RO issued a decision in March 2012 adjusting the date of the termination, which affected the amount of the overpayment.  A further revision was issued in November 2012.  A new amount of the overpayment was not provided.  Accordingly, the exact amount of the debt remains unclear. 

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's correspondence shows that he is disputing both (a) the validity of the debt created, and (b) his eligibility for a waiver of the debt, if validly created.  Most directly, he wrote in his September 2011 VA Form 9 that he had responded to all requests for information from the AOJ (which was the original reason for the termination).  He included attached "verification of my response."  

The AOJ then issued a memorandum in December 2011 finding that the Veteran "is disputing the debt."  The subject of this memorandum is given as "Validity of Debt Issue & reinstate benefits."  Thus, the validity of the debt issue is raised, as recognized in the December 2011 memorandum and as the notice of disagreement was timely as to both the overpayment and waiver decisions.  

Up to present, the AOJ's adjudication has centered on whether he is eligible for a waiver of the debt.  However, these are separate issues requiring complete consideration.  See 38 C.F.R. § 1.911(c) (2015); Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); VAOPGCPREC 06-98 (April 24, 1998).  Because the issues are intertwined, they must be remanded together as the waiver issue presupposes a valid debt, which must first be considered by the AOJ.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the two issues of: (1) whether the creation of an overpayment of nonservice-connected pension benefits was validly created, and (2) entitlement to a waiver of recovery of the remaining overpayment balance.  

This should include a specific calculation or accounting of the outstanding dollar amount of the debt that remains in dispute.  

2.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.  Any supplemental statement of the case must include an explanation and accounting for the total amount of the overpayment.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

